Citation Nr: 1615042	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-37 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for residual scar of thyroglossal duct cyst excision (claimed as duct cyst), to include as secondary to the service-connected disability of status post fracture of nose and traumatic deviation of nasal septum with epistaxis. 

2. Entitlement to service connection for vocal cord hyperkeratosis (claimed as vocal cord nodule lesion), to include as secondary to the service-connected disability of status post fracture of nose and traumatic deviation of nasal septum with epistaxis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1960 to February 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

This matter came before the Board in April 2014, at which time the Board remanded the matter for additional development, to include VA medical opinions.  As discussed below, the Board finds that another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The matter is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded to obtain adequate medical opinions that comply with the April 2014 Board remand.  A Court or Board remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  Additionally, where VA affords the Veteran an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  

In October 2007, the Veteran obtained a private medical opinion regarding his thyroglossal duct cyst and hyperkeratosis.  This private medical opinion stated that both conditions were as "likely as not due to his status post fracture of nose and traumatic deviation of nasal septum with epistaxis."  Additionally, the Veteran was afforded a VA examination in May 2008 and that examiner opined that the thyroglossal duct cyst was a congenital problem and unrelated to service.  

The Board found both the private and VA medical opinions inadequate and remanded the matter for additional medical opinions.  The Board instructed the VA examiner to address whether the Veteran's conditions were directly related to service or caused or aggravated by his service-connected status post fracture of nose and traumatic deviation of nasal septum with epistaxis.  With regard to the Veteran's thyroglossal duct cyst claim, the Board instructed the VA examiner to discuss the October 2007 private medical opinion and May 2008 VA medical opinion.  With regard to the Veteran's hyperkeratosis claim, the Board instructed the VA examiner to discuss the October 2007 private medical opinion.  

Consequently, a medical opinion was issued in July 2014.  The examiner, however, did not specifically discuss the October 2007 private medical opinion and May 2008 VA medical opinion.  Moreover, while the examiner opined that "[t]here is no relationship between" the Veteran's vocal cord edema and laryngeal inflammation and his service-connected nasal injury, the examiner did not explicitly address aggravation.   A second medical opinion was obtained in December 2014 with respect to the Veteran's hyperkeratosis claim only.  Similarly, the examiner did not discuss the October 2007 private medical opinion nor whether the Veteran was entitled to secondary service connection under a theory of aggravation.    

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum VA medical opinion with respect to the etiology of the thyroglossal duct cyst.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Based on review of the record, an opinion should be provided as to the following:

a) Is it at least as likely as not (50 percent or better probability) that the Veteran's thyroglossal duct cyst is related to his military service?

b) Is it at least as likely as not (50 percent or better probability) that the Veteran's thyroglossal duct cyst is caused by his service-connected disability of status post fracture of nose and traumatic deviation of nasal septum with epistaxis? 

c) Is it at least as likely as not (50 percent or better probability) that the Veteran's thyroglossal duct cyst is aggravated by his service-connected disability of status post fracture of nose and traumatic deviation of nasal septum with epistaxis?  If yes, identify, to the extent possible, the degree of disability that is due to aggravation. 

All opinions and conclusions must be supported by a complete rationale in the report, to include a discussion of the October 2007 private medical opinion and May 2008 VA medical opinion.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and explain why an opinion would be speculative.

2. Obtain an addendum VA medical opinion with respect to the etiology of the Veteran's vocal cord disability.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Based on review of the record, an opinion should be provided as to the following:

a) Is it at least as likely as not (50 percent or better probability) that the Veteran's vocal cord disability is related to his military service?

b) Is it at least as likely as not (50 percent or better probability) that the Veteran's vocal cord disability is caused by his service-connected disability of status post fracture of nose and traumatic deviation of nasal septum with epistaxis? 

c) Is it at least as likely as not (50 percent or better probability) that the Veteran's vocal cord disability is aggravated by his service-connected disability of status post fracture of nose and traumatic deviation of nasal septum with epistaxis?  If yes, identify, to the extent possible, the degree of disability that is due to aggravation. 

All opinions and conclusions must be supported by a complete rationale in the report, to include a discussion of the October 2007 private medical opinion.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and explain why an opinion would be speculative.

3. Thereafter, the AOJ should readjudicate the remaining issues on appeal.  If the determination remains unfavorable, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC). The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







